DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of Group II in the reply filed on October 26, 2022 is acknowledged.
2.	Claims 3, 5-19, 27, 29, 40, 41, 46 and 54 are pending in the instant patent application.
Claims 3, 5-19, 27, 29, 40, 41, 46 and 54 are under examination in the instant office action.

    Claim Objections
3.	Claims 15 and 18 are objected to because of the following informalities: 
The claims recite acronyms without first providing the full name of the terms. It is suggested that the terms be spelled out at their first use and in all independent claims so that it is clearly understood what they stand for. Appropriate correction is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3, 5-19, 27, 29, 40, 41, 46 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 3 is indefinite for failing to clearly articulate what stands for a reference concentration. Specifically, the section that defines a reference point reads as follows: “wherein the reference concentrations of MIF and Nt-proBNP are concentrations below which correlate with an increased probability of survival and a decreased probability of non-fatal cardiac events at a later time, and above which correlate with a decreased probability of survival and an increased probability of non-fatal cardiac events at a later time”. It appears that the reference concentration(s) are defined as information obtained at “a later time”, which makes practicing the step at present vague and ambiguous. Providing critical levels of concentrations of the factors within the claim, or reference to control, normal or pathological concentrations, such as within dependent claim 5, for example, would obviate this ground of rejection.
6.	Claim 13 effectively cancels the subject matter of the base claim 3 (not to measure concentration of Nt-pro-BNP), and replaces it with a different step (to measure concentration of BNP), which renders the claim indefinite for the lack of antecedent basis, and also raises issues under 112, (d)4th paragraph, improper dependence for not further narrowing the claimed subject matter. Clarification is required.
7.	Claim 19 recites the limitation "(or BNP)" in claim 3.  There is insufficient antecedent basis for this limitation in the claim.
8.	Claims 5-12, 14-18, 27, 29, 40, 41, 46 and 54are indefinite for being dependent from indefinite claim(s).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 3, 5-19, 27, 29, 40, 41, 46 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3, 5-8, 46 and 54 specifically require possession of fragments of MIF, Nt-proBNP and troponin, which are suitable to serve as markers related to survival with respect to acute coronary syndrome (ACS).  The claims do not require that these fragments possess any particular conserved structure or other disclosed distinguishing feature.  Thus, the claims encompass a genus of polypeptides that is defined only by sequence similarity. However, the instant specification fails to describe the entire genus of proteins, which are encompassed by these claims. This affects all depending claims.
MPEP §2163(I)(A) states:
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, it is necessary to understand what Applicant has possession of and what Applicant is claiming.  From the specification, it is clear that Applicant has possession of full-length proteins MIF, Nt-proBNP and troponin.  The claims encompass fragments of MIF, Nt-proBNP and troponin.  Thus, the claims are not limited to a protein with a specific amino acid sequence.  The claims only require the recited fragments to share some degree of structural similarity to MIF, Nt-proBNP and troponin.  The specification only describes proteins having the full amino acid sequence of MIF, Nt-proBNP and troponin and fails to teach or describe any other protein which lacks that structure and is suitable to practice the invention as currently claimed.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is a reference to a partial structure.  There is not even identification of any particular portion of the structure that must be conserved. As stated above, it is not even clear what region of the MIF, Nt-proBNP and troponin is associated with ACS. The specification does not provide a complete structure of those fragments of MIF, Nt-proBNP and troponin and fails to provide a representative number of species for the recited genus. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the recited genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim(s) 3, 5-19, 27, 29, 40, 41, 46 and 54 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0234861, reference 1 of IDS filed on 02/16/2021 (the ‘861 document hence forth). 
Claims 3, 5-19, 27, 29, 40, 41, 46 and 54 encompass methods of treating acute coronary syndrome (ACS) in a subject by measuring concentrations of MIF and Nt-proBNP in a blood sample of the subject thereby diagnosing ASC, and performing percutaneous coronary intervention (PCI) and/or fibrinolysis of the subject. The ‘861 document fully teaches the ACS diagnostic steps of the instant claimed method, see abstract, detailed description and working examples. The ‘861 document further contemplates treatment of ACS by PCI and/or fibrinolysis, see title and c. 2, lines 11-12, and c. 5, lines 20-42, for example. The ‘861 document does not explicitly teach the step of treatment after measuring specific concentrations of MIF, Nt-proBNP and troponin.
It would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to practice the diagnostic steps as fully disclosed by the ‘861 document, and treatment those subjects that are at risk of ACS with PCI and/or fibrinolysis as contemplated by the ‘861 document.  One of ordinary skill in the art would have been motivated to do this because all of the finite number of identified, predictable solutions are fully disclosed within the text of the ‘861 document, so that a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 3, 5-19, 27, 29, 40, 41, 46 and 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5-16, 24, 26, 37, 38, 42 and 44-52 of copending Application No. 16/651,460 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant patent application are directed to the same method of treatment by reciting the same steps and treating the same pathology as the claims of the co-pending patent application ‘460.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
12.	 No claim is allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
December 13, 2022